DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, and 3-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record determined from an Examiner’s search is Masaki et al. (JP 2012129908 A) (hereinafter Masaki).  As cited in the prior action, Masaki discloses a monitoring system for a train wherein a plurality of network cameras and sensors are disposed on a train.  The sensors are distributed across the individual cars of the train, and include light amount/quantity sensors which monitor an ambient light level.  A display element is provided wherein images acquired from cameras distributed across the individual cars are displayed, wherein controlled switching and selection of images displayed thereon is based on vehicle information collected from the plurality of sensors.
Additional prior art Singh (U.S. Patent Publication No. 20170106885 A1) (hereinafter Singh) discloses monitoring an internal temperature and humidity of a multitude of sensor components, wherein if any parameters exceed their required threshold, an alert will be sent to a display – the alert reporting various sensor states such as battery level, temperature, humidity, etc.  Control signals and track inspection data outputs from sensor outputs are displayed to an end user accordingly.
Additional prior art Tsukamoto (U.S. Patent Publication No. 20050157509 A1) (hereinafter Tsukamoto) discloses detecting a tunnel based on a fluctuation of illuminance level, wherein a first threshold is selected and used as a “light threshold”, and otherwise a secondary light threshold is employed.
However, the cited prior art fails to teach or render obvious the following combination of elements of independent claims 1, 10, and 13: “the control device determines, based on illuminance data from a light sensor among the sensors, an occurrence of a tunnel entrance, and upon determining the occurrence of the tunnel entrance, executes linked control to change a first noise threshold of a noise sensor among the sensors, to a higher noise threshold.”

Thus, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. The cited prior art found as a result of an exhaustive search cannot reasonably be combined to arrive at the level of specificity of the instant claim language. Therefore, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486